Case 4:20-cv-10422-SDD-EAS ECF No. 14, PageID.84 Filed 05/12/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                            EASTERN DIVISION

ANDREA PAPPAGALLO,
                                                Case No. 4:20-cv-10422-SDD-EAS
       Plaintiff,
                                                Hon. Stephanie Dawkins Davis
 vs.
                                                Magistrate Judge Elizabeth
TENNECO AUTOMOTIVE OPERATING                    A. Stafford
COMPANY SEVERANCE BENEFIT PLAN,
Effective as of July 20, 2018; TENNECO
AUTOMOTIVE OPERATING COMPANY
INC.; and TENNECO INC.,
Jointly and severally,

       Defendants.
                           NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Samuel D. Block of Mayer Brown LLP

hereby enters his appearance as counsel for Defendants Tenneco Automotive

Operating Company Severance Benefit Plan, Tenneco Automotive Operating

Company Inc., and Tenneco, Inc. in the above-captioned matter.

                                          Respectfully submitted,

                                          /s/ Samuel D. Block
May 12, 2020                              Samuel D. Block (IL 6302664)
                                          Mayer Brown LLP
                                          71 South Wacker Drive
                                          Chicago, Illinois 60606
                                          T: 312.701.7422
                                          sblock@mayerbrown.com

                                          Attorney for Defendants
Case 4:20-cv-10422-SDD-EAS ECF No. 14, PageID.85 Filed 05/12/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I, Samuel D. Block, an attorney, state that, on May 12, 2020, I caused to be

served the foregoing Notice of Appearance and this Certificate of Service via the

Court’s electronic filing system, which will send notification of such filing to all

attorneys on record. I declare that the above statement is true to the best of my

knowledge, information, and belief.

                                             /s/ Samuel D. Block
                                             Samuel D. Block




                                         2
